DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/14/2021.
Applicant’s election without traverse of Group I, claims 1-14 in the reply filed on 10/14/2021 is acknowledged.
Claim Objections
Claim 7 and 11-14 are objected to because of the following informalities:  
Regarding Claim 7, the limitation of “The nanospphereoid of claim 7” appears it should be “The nanospheroid of claim 7” or language similar.
Regarding Claim 11 ln 8, the limitation of “…desired use. While the percolation limit” appears it should be “…desired use, while the percolation limit” or language similar.
Claims 12-14 are also objected since the claims depend on claim 11
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 11, the limitation of “the ET coating and the desired use” lacks antecedent basis.
Claims 12-14 are also rejected since the claims depend on claim 11.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102a1 and a2 as being anticipated by Lui (US Pub No. 2016/0185983)
	Regarding Claim 1, Liu et al. teaches a composition useful for electro-thermal coatings [Abstract] comprising:
	a polymer matrix [0005]; and a nanostructure mixture evenly mixed into the polymer matrix the nanostructure mixture comprising at least two low-dimensional nanostructures wherein at least one of the two low-dimensional nanostructures is above the percolation limit and at least one nanostructure 
	Regarding Claim 2, Liu et al. is relied upon for the reasons given above, Liu et al. teaches wherein the polymer matrix comprises a species selected from the group consisting of polysiloxane (PSX), siloxane monomers, polyacrylate (acrylic latex), polyacetylene (PAC), polyphenylene vinylene (PPV), polyurethane (PU), polyaniline (PAND), polythiophene (PT), polypyrrole (PPY), polyphenylene sulfide (PPS), and polyquinoline (PQ) [0005].
	Regarding Claim 3, Liu et al. is relied upon for the reasons given above, Liu et al. teaches wherein the mixture is selected from 0D carbon nanostructures comprising carbon black, fullerenes, hollow graphitic carbon nanospheres (HCN), porous carbon nanospheres, carbon onions, schwartzites, and carbon nanocages [0040].
	Regarding Claim 4, Liu et al. is relied upon for the reasons given above, Liu et al. teaches wherein the mixture is selected from 1D carbon nanostructures comprising carbon nanotubes (CNT), single walled CNT (SWCNT), multiple walled CNT (MWCNT), meta-carbon nanotubes, chiral carbon nanotubes, doped carbon nanotubes, fullerene nanowires, and doped fullerene nanowires [0040].
	Regarding Claim 5, Liu et al. is relied upon for the reasons given above, Liu et al. teaches wherein the mixture is selected from 2D carbon nanostructures comprising graphene, graphene oxide (GO), intercalated graphene, exfoliated graphene, and carbon nanotubes in planar arrays [0040].
	Regarding Claim 6, Liu et al. is relied upon for the reasons given above, Liu et al. teaches wherein the mixture is a combination of 0D, 1D and 2D carbon nanostructures [0040].
	Regarding Claim 7, Liu et al. is relied upon for the reasons given above, Liu et al. teaches comprising a combination of nanospheroid, a linear nanostructure, and/or a planar nanostructure [0005].
Regarding Claim 8, Liu et al. is relied upon for the reasons given above, Liu et al. teaches wherein the planar nanostructures comprise any one or combination of graphene, graphene oxide (GO), intercalated graphene, exfoliated graphene, and carbon nanotubes in planar arrays [0040].
	Regarding Claim 9, Liu et al. is relied upon for the reasons given above, Liu et al. teaches wherein the nanospheroid comprises a combination of carbon black, fullerenes, hollow graphitic carbon nanospheres (HCN), porous carbon nanospheres, carbon onions, schwartzites, doped fullerenes, carbon bucky balls, and carbon nanocages [0041].
	Regarding Claim 10, Liu et al. is relied upon for the reasons given above, Liu et al. teaches wherein concentration of the mixed nanostructures within the cured polymer composite coating is below the percolation limit of each individual carbon nanostructure type, alone, within an identical polymer matrix [0041].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lui (US Pub No. 2016/0185983)
	Regarding Claim 11, Liu et al. teaches a composition useful for electro-thermal coatings [Abstract] comprising:
	a polymer matrix [0005]; and
	a nanostructure mixture mixed into the polymer matrix the nanostructure mixture comprising at least two low-dimensional nanostructures wherein the nanostructure mixture is below the percolation limit of each of the at least two low-dimensional nanostructures within the polymer matrix when the composition is cured [0005];
	wherein the quantity of nanostructures within the polymer matrix can vary based on the type of nanostructures in the ET coating and the desired use. While the percolation limit can vary, percolation limits from about 6 to about 12 weight percent can be achieved for mixtures of graphene and polysiloxane [0046] overlapping the claimed 8 to about 25 weight percent.
	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
	Regarding Claim 12, within the combination above, modified Liu et al. teaches wherein the concentrations of nanostructures can range from about 5 wt. % to about 20 wt. % [0046].
	Regarding Claim 13, within the combination above, modified Liu et al. teaches wherein the concentration of nanostructures can range from about 10 wt. % to about 30 wt. % [0046].
	Regarding Claim 14, within the combination above, modified Liu et al. teaches wherein the ratios of 0D to 1D and 2D nanostructures can range from about 1 wt. % to about 50 wt. % [0046].
	Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y SUN/Primary Examiner, Art Unit 1726